Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

Information Disclosure Statement
The IDS submissions on 1/20/2022, 4/12/2022, 7/15/2022, 8/04/2022, and 12/02/2022 have been reviewed. At least one reference fails to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.” If the month is not available Applicant may point out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has amended the claims to state “wherein the pair of source matrices are to be previously configured according to a matrix configuration data structure specifying at least a number of bytes per row of the matrix” but this limitations appears to lack support as written.  As noted in the previous office actions, on 2/10/2020, 3/22/2021, and 9/03/2021, the data structure is mainly disclosed in the specification at [0057] which notes the tile parameters include a number of bytes per row as part of the STTILCFG instruction (FIG. 18/19), which is a different embodiment than the store matrix pair instruction (TILSTOREQPAIR) claimed.  There is no explicit discussion in relation to the TILSTOREQPAIR instruction is configured nor that it must be done previously and even assuming arguendo, that support is there for combining the embodiments, the claims do not accurately represent the second instruction and rather convey this is done by any means, e.g. at system startup or as part of a general operations. This appears to be solely incorporated as means to overcome the art and is not actually part of the instruction itself or its operation, Applicant even argues to that point in the current remarks. Accordingly Examiner suggests that Applicant remove the limitations in question.
Applicant has also amended claims 1 to state “to decode a single store matrix pair instruction” or “decoding a single store matric pair instruction”. Based on the remarks in related applications, for example on page 8 of the remarks on 7/9/2020 in copending application 15/859,271, Examiner interprets ‘single’ to mean “only one” or “not one of several”. In this interpretation the original disclosure lacks support for the amended claim. The original disclosure makes no mention of the decoder being limited to only one instruction and in fact notes other instructions, such as TDPPAIR. While the intention may be to indicate that the operation described herein is carried out over one instruction as opposed to multiple the implication of the amendment is different and not supported. In the interest of compact prosecution, Examiner notes that the use of the transitional phrase ‘comprising’ the claim is open ended so it would be best to remove the word all together. Further assuming arguendo, that the term was somehow amended to be more limiting, given the concept of merged instructions either as a compression mechanism or to make new instructions (e.g. fused instructions like FMA) this wouldn’t otherwise place the claims in condition for allowance and should be removed all the same.
Independent claims 8, 15, and 22 contain similar language and the remaining claims depend, directly or indirectly, from one of the independent claims and are therefore rejected as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments have left the claims with words or phrases missing (e.g. claim 3 “wherein the size of each data element of is a doubleword” – element of what?), antecedent issues (e.g. claim 1 “the identified source matrix”), apparent missing limitations, and general idiomatic issues that result in the claims as a whole being unclear.  Applicant should review the claims and correct all missing or duplication words/phrases and endeavor where possible to clarify the claims regarding the other mentioned issues.  Examiner will interpret limitations in light of the specification and prior claim forms (e.g. claims from 12/29/2017).  Specifically the duplicate words will be ignored, the data elements will be considered as of the pair of source matrices and the destination (claims 3-4 and similar), the destination as being where the source matrices are stored (claim 1 and similar), and the identified first source matrix as a matrix identified by source matrix identified (claim 1 and similar).  Idiomatic concerns will be considered in line with the disclosure.
Further Applicant’s amendments have raised the issue of what the claims now cover, specifically the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.  It’s unclear if this is an attempt to invoke 112(f) or not as the hardware, absent the functional language, is generic but the specification refers to some elements (e.g. FIG. 13) with similarly generic names that have some matching but not entirely.  For example, is the “execution circuitry” meant to be execution circuitry 1311, the specific matrix operations circuitry 1327, or something else?  Further with regard to claim 1, the claim is to a processor but then focuses almost exclusively on the format of an instruction so it’s unclear if the details of the instruction are outside the scope of the claims or not.  Finally, the indication of something that is “to be previously” is confusing, if the context of things is about things that will happen, assuming they happen at all, then how is previously as well? Either it will happen or it has happened, it’s confusing to phrase it as both. The claims fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim.” In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.  The use of a decoder circuity and execution circuitry, not specific hardware, could be viewed as an attempt to cover all means or methods, again compounded by the lack of clarity if the claims are meant to invoke 112(f) or not.  Clarification is needed.
When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255.  Functional limitations denote a system that is capable of doing something and in the context of computer architecture systems are known to be reconfigurable, programmable, or able to emulate different systems and in this specific case, given that the majority of the claim limitations are functional and purely in the future tense / infinitive form, it remains unclear what exactly the claims do and do not cover.  While there is nothing against infinitive form use in of itself, the concern here is that nearly every element of the claim is predicated on some infinitive form which is a future speculative action when used to define potential patentable weight.  When dealing with limitations using a similar phrase, “configured to”, the claims should be evaluated in light of the specification and whether or not the specification makes it clear that the elements are specifically configured or appear merely generic but as noted, the specification doesn’t appear to detail any special aspects of the decoder or execution circuity so the bounds of the claim are unclear, especially with the speculative or future tense of inventive verbs.  For example, does Applicant seek coverage on any and all systems with decoder circuitry and execution circuitry that may be able to execute a matrix load/store operation as claimed – as in the unlimited coverage concern above - or are the claims intended to be limited to a specific hardware that can carry out a specific instruction (e.g. TILSTOREQPAIR) itself and/or its decoding/execution?  Applicant’s clarification is requested either by amending the claims or clarifying the intent on the record to provide a map for the public to understand the boundaries of the patent protection and provide clear notice of patent rights (See MPEP 2173).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-16, 20, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) storing data of two sources into a destination framed in a decoding step.  The limitations are presented in a manner that, under its broadest reasonable interpretation, cover performance of the limitation in the mind, similar to merging information in two lists, but for the recitation of generic computer components.  That is, other than reciting a decoder, execution circuit, and the general format of an instruction (i.e. opcode to tell the processor what to do, sources as inputs, destination as output targets) nothing in the claim precludes the step from practically being performed in the mind.  While the claims note the source and destinations are matrices, this is merely a type of data and does not in of itself change that the claims are focused on storing data itself.  Accordingly, the claim recites an abstract idea (Step 2A Prong One).
This judicial exception is not integrated into a practical application because the claim only recites the generic elements of a processor pipeline (decoder and execution), the generic format of an instruction (opcode, sources, destinations), and provide information about the data itself (number of bytes per row in a configuration data structure).  The processor is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (Step 2A Prong Two).  See MPEP 2106.05(f), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are generic computer components (Step 2B).  The claim is not patent eligible.
The dependent claims in this application provide details of the matrices, e.g. size of values, and that a fault will occur in certain conditions, e.g. zero inputs, which are generally viewed as part of the abstract idea itself, e.g. you can’t merge data sets if there aren’t any, and do not integrate the abstract idea into a practical application or provide significantly more than that abstract idea in the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al, US Pub No. 2004/0111587 (herein Nair).
As to claim 1, Nair teaches: A processor (FIG. 1, matrix data coprocessor 120) comprising: 
decode circuitry to decode ([0024] “In some alternative preferred embodiments of the present invention, matrix data processor 120 is implemented as a stand-alone processor and the operational functions currently provided by processor 110, such as memory management, data caching, instruction decoding, etc. would be incorporated into the stand-alone processor” – matrix processor 120 performs instruction decoding) a single store matrix pair instruction specifying an opcode, a first source matrix identifier, and a destination identifier (FIG. 4, instruction 400 with an opcode field, source fields My and Mx, and destination field Md per [0062]), the opcode to indicate execution circuitry is to store packed data elements of a pair of source matrices, the pair of source matrices including the identified source matrix to the identified destination (FIG. 4, [0062] “…using source matrix Mx and a source matrix My as its operands… storing the results of the specified matrix operation in destination matrix Md…” My and Mx are a pair of input sources), wherein the pair of source matrices are to be previously configured according to a matrix configuration data structure specifying at least a number of bytes per row of the matrix (FIG. 4, [0062] “bits 24-47 specify the information necessary for identifying the elements that are used to create source matrix My” where in further paragraphs (e.g. [0037]) this includes element size of 4-64 bits (half or 4 bytes) thus the number of bytes per row, as the instruction is set prior to operation then this occurs previously); and 
the execution circuitry to execute the store matrix pair instruction as per the opcode ([0062] “executing a matrix operation”).
As to claim 2, Nair teaches: The processor of claim 1, wherein the opcode defines a size of each packed data element of the pair of source matrices and the destination ([0066] the size of the matrix and its elements are specified).
As to claim 3, Nair teaches: The processor of claim 2, wherein the size of each data element of is a doubleword ([0037] elements can be 64-bits, a double-word).
As to claim 4, Nair teaches: The processor of claim 2, wherein the size of each packed data element of is a word ([0037] elements can be 32-bits, a word).
As to claim 6, Nair teaches: The processor of claim 1, wherein the pair of source matrices are each a plurality of registers to represent a matrix ([0034], FIG. 2, register set 200 for matrix data processor 120.  See also [0037] “Matrix data processor 120 operates with matrices… contained in register set 200.”).
As to claims 8-11 and 13, these claims are the method claims corresponding to the apparatus claims 1-4 and 6 and are rejected for the same reasons mutatis mutandis.
As to claims 15, 16, and 20, these claims are the medium claims corresponding to the apparatus claims 1, 2, and 6 and are rejected for the same reasons mutatis mutandis.
As to claim 22, Nair teaches: A system (FIG. 1, matrix data processing system 100) comprising: a processor (FIG. 1, main system processor 110); and an accelerator (FIG. 1, matrix data processor 120) coupled to the processor (FIG. 1, Main system processor 110 and coprocessor 120 are coupled together by coprocessor bus 180).  Nair further teaches the details of the accelerator as relayed in claim 1.
As to claim 23, this claim contains similar limitations to claim 2 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair as applied to claims 1-4, 6, 8-11, 13, 15, 16, 20, 22, and 23 in further view of Benameur et al, US Pub No. 2009/0044271 (herein Benameur).
As to claim 7, Nair teaches: The processor of claim 1.
Nair does not explicitly teach: wherein the execution circuitry is to fault upon a determination of at least one of: a number of configured tiles equals zero, a pair indicator of the identified source matrix is not set to TRUE, and a VALID parameter of at least one of the identified source matrix is not set to TRUE.  Nair makes no specific mention of fault concerns or fault handling in relation to the identified options above.  However, Benameur teaches input validation by checking parameters and if a parameter is invalid [VALID = not TRUE] it generates an exception [fault] and provides a fault message ([0110]).  The combination would add input validation to the system of Nair and generate an exception [fault] when an input parameter was invalid.  One of ordinary skill would appreciate the ability to validate input for a variety of reasons – security, error prevention, etc – as it is a wide field of concern in computer systems generally in a variety of applications like websites, databases, and general computation.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to incorporate the input validation of Benameur into the system of Nair to raise an exception [fault] with invalid parameters.  One of ordinary skill would have been motivated to prevent faulty input as a means to increase security, to prevent results from being stored, or preventing attacks (e.g. Benameur [0003]).
As to claim 14, this claim is the method claim corresponding to the apparatus claim 7 and is rejected for the same reasons mutatis mutandis.

Response to Arguments
Applicant’s arguments on 1/3/2022 have been reviewed and considered but are not persuasive. Applicant argues in substance:
For example, in the section entitled "Exemplary Usage of Configured Tiles" there is the language of "[i]n some embodiments, tile instructions accept a name of a paired tile as an operand." Additionally, Applicant is unaware of verbatim support being a requirement for claim language in the US. Applicant notes that at least as of July 2015 the USPTO training for "Examining Claims for Compliance with 35 U.S.C. 112(a) expressly states that "[v]erbatim support for the claim language is not required."
This argument is not persuasive. The above language does not appear to relate to the claimed limitation where source matrices are preconfigured according to matrix configuration data structures specifying at least a number of bytes per row. Even assuming arguendo, that it does relate, it appears speculative at best and is not disclosed in sufficient detail to show possession as it relates to the TILESTOREQPAIR instruction. Applicant is correct that there is no verbatim language requirement, however Applicant is not being held to that standard. The requirement is that the original disclosure must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (MPEP 2163). The original disclosure fails to do so and as such the limitation lacks support.
With respect to claim 3, that claim is dependent upon claim 2 which provides antecedent basis and Applicant notes that "data element" would be understood by a PHOSITA
This argument is not persuasive. The issue is not with the term “data element” rather that there is a word or term missing between “the size of each packed data element of” and “is a double word” – data element of ___.
As for the alleged antecedent issues, Applicant notes that verbatim language is not required. As noted in MPEP 2173.05(e), "[i]nherent components of elements recited have antecedent basis in the recitation of the components themselves. For example, the limitation "the outer surface of said sphere" would not require an antecedent recitation that the sphere has an outer surface." Applicant believes that is consistent with the claim language, but would welcome suggestions.
This argument is not persuasive. The issue is not one of inherent understanding as in the example surface of said sphere, rather there is confusion resulting from antecedent issues. Examiner notes, for example, in claim 1 “the pair of source matrices including the identified source matrix” is unclear if this is the “first source matrix identifier” or something else. If it’s meant to be the first matrix, why no state “…the identified first source matrix” or similar? This issue is not alone, the claims are generally in poor form. As for suggestions, Examiner has already done so – revert the claims to the prior form, e.g. from 12/29/2017.
It appears the language of using an infinitive is being looked at as being indefinite.
Examiner respectfully disagrees. There is nothing inherently wrong with using the infinitive form of verbs. The issue is that the claims rely heavily on functional language limitations with seemingly generic hardware but also do so using future tense or infinitive forms (e.g. “to decode”) which in combination leaves it unclear what the meets and bounds of the claims now are.
Applicant is also very confused by the language "does Applicant seek coverage on any and all systems ... that may be able to execute a matrix load/store operation as claimed." Is the Office asserting that any generic processor before the filing date of the application would infringe?
With emulation, virtualization, and other means a normal off the shelf computer can do many things. Given that Applicant has gone out of their way to avoid claiming any details of the hardware and instead rather relies purely on future tense functionality, it’s unclear as to the extent Applicant is trying to claim. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340.
Applicant respectfully disagrees for multiple reasons. First, there are no cases where the Federal Circuit or Supreme Court, in the post-Alice framework, has found aspects within a particular processing device itself, or the operation of a particular processing device itself, to not be directed to patent eligible subject matter. Applicant is not claiming a generic processing device, but a particular processing device.
Examiner respectfully disagrees. A general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Applicant has not claimed a particular machine.
First, the evaluation of this claim should be complete after the analysis under Alice's step one. Quoting MPEP 2106 "[t]he Supreme Court has explained that the judicial exceptions reflect the Court's view that abstract ideas, laws of nature, and natural phenomena are 'the basic tools of scientific and technological work', and are thus excluded from patentability because 'monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it."' What is claimed does not fall into these categories.
Examiner respectfully disagrees. The claim is directed to the combination of two matrices which is a mental process similar to merging two lists, this is an abstract idea.
Applicant would first like to address the assertion that what is claimed is associated with a "generic computer component" also known as "well-known, routine, conventional." Applicant asserts that this is not true and that fact would be known to not only those having ordinary skill in the art (e.g., a person having a degree and experience), but known to those still working toward a degree. For example, a PHOSITA (or even less than that) would know that there is no such thing as a universal decoder which is what the Office appears to be believe is true. The Office has not shown, and cannot show, for example, any decoder that can handle the opcode as claimed and/or execution circuitry that responds to that opcode.
This argument is not persuasive. A decoder and execution circuit are parts of the general pipeline, any person of ordinary skill in the art would understand that. Making them carry out a specific abstract idea does not, in of itself, make them not generic and/or make them a particular machines (see MPEP 2106.05(b)). Applicant may refer to the contrasting example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. In this particular incident Applicant has gone out of their way not to provide any details of the decode or execution circuitry themselves and instead has relied entirely on the idea itself to provide any weight.
Applicant includes a table below from a well-known textbook ("Computer Architecture: A Quantitative Approach" by John Hennessy and David Patterson) that is commonly used in undergraduate courses in computer architecture. Applicant provides this excerpt to refresh the Office's memory and/or impart a better understanding of what actually happens inside of a processor or core.
This argument is not persuasive. Applicant is welcome and encouraged to claim the details that allow this decode circuit and this execution circuit to work on this specific instruction. In doing so Applicant can overcome the rejection, otherwise this is not persuasive.
As such, the claims are directed toward statutory subject matter. If the Office feels otherwise, Applicant asks the Office to point to one credible reference that supports its position that is wholly inconsistent even with the understanding of a person having less education and experience than a PHOSITA.
This argument is not persuasive. Examiner has pointed to the relevant section in the MPEP regarding particular machines (MPEP 2106.05(b)) and the court cases therein; the claims are not directed to a particular machine despite Applicant’s arguments. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).  In the above, Examiner has considered the whether the elements integrate the abstract idea into a practical applicant and determined that they do not.  The claims are directed to an abstract idea, loading and storing data, on generic computing elements without significantly more.
As shown below, in the cited instruction format of Nair there is a requirement to define within the instruction the source matrices. That is not a preconfigured matrix.
Examiner respectfully disagrees. As Applicant notes the instruction 400 defines the source matrices, the fact that this is not defined dynamically and are instead part of the instruction itself means they are predefined, or preconfigured. Based on context it appears Applicant may be trying to argue about Nair not teaching a separate instruction to configure the matrices, e.g. STTILCFG, but this is not claimed. Were Applicant to claim the STTILCFG instruction itself, occurring before the TILSTOREQPAIR, then Applicant’s arguments may be persuasive. As noted in the 112 rejection above though, there is concern about support for this matter though. Examiner would suggest that Applicant focus the claims instead on details of the TILSTOREQPAIR instruction.
Additionally, Nair clearly does not describe storing a pair of matrices to a destination. The Office Action asserts that the use of "comprising" supports that Nair allegedly stores a pair of matrices to a destination. Applicant is not claiming the storage of "results" of arithmetic or logical operations, but of the data elements of both sources themselves. There is no intermediate operation such as required by Nair.
This argument is not persuasive. Applicant is arguing that Nair doesn’t store a pair of matricies to a destination but then previously acknowledges that Nair teaches Mx and My operands used to store a result in a destination. The claims do not preclude other operations from occurring.
Additionally, Applicant notes that Nair also does not support the storing of results of an arithmetic or logical operation to memory with a single instruction, but requires, at best, two instructions to accomplish this which makes the "results" assertion by the Office inconsistent with both the teachings of Nair and what is claimed.
This argument is not persuasive. The claims are open ended by use of the phrase “comprising” so they do not place any particular limits. Further Nair does teach a single instruction though, instruction 400 has two source matrices and one destination matrix identified. How is instruction 400 not a single instruction?
Examiner would suggest that Applicant: (1) revert the claims to their original form, (2) amend those original claims to provide details of the decode and execution circuitry such that they can both overcome the 101 concerns and the 102/103 concerns, and (3) shows support for any amendments relating to the decode and execution circuitry. Doing so would likely resolve all the above issues as the concerns are tied together. Examiner is available for an interview to provide any clarity regarding current rejections or paths forward.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183